Case 2:20-cr-00045-TSK-MJA Document 86 Filed 07/29/21 Page 1 of 5 PageID #: 221



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                     Plaintiff,

       v.                                        Crim. Action No.: 2:20CR45-2
                                                               (Judge Kleeh)

 KALEB JOSEPH BEALS,

                     Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 80],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On June 22, 2021, the Defendant, Kaleb Joseph Beals (“Beals”),

 appeared before United States Magistrate Judge Michael J. Aloi and

 moved for permission to enter a plea of GUILTY to Count One of the

 Indictment,       charging        him    with     Conspiracy          to   Distribute

 Methamphetamine, in violation of Title 21, United States Code,

 Sections 841(a)(1), 846, and 841(b)(1)(C). Beals stated that he

 understood that the magistrate judge                  is not a United States

 District       Judge,    and    Beals   consented     to    pleading       before   the

 magistrate judge.         This Court referred Beals’s plea of guilty to

 the   magistrate        judge    for    the   purpose      of   administering       the

 allocution, pursuant to Federal Rule of Criminal Procedure 11,

 making     a   finding    as    to   whether    the   plea      was    knowingly    and

 voluntarily entered, and recommending to this Court whether the

 plea should be accepted.
Case 2:20-cr-00045-TSK-MJA Document 86 Filed 07/29/21 Page 2 of 5 PageID #: 222



 USA v. BEALS                                                        2:20CR45
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 80],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Beals’s statements during the plea hearing, and

 the Government’s proffer establishing that an independent factual

 basis for the plea existed, the magistrate judge found that Beals

 was competent to enter a plea, that the plea was freely and

 voluntarily given, that Beals was aware of the nature of the

 charges against him and the consequences of his plea, and that a

 factual basis existed for the tendered plea.         The magistrate judge

 issued a Report and Recommendation Concerning Plea of Guilty in

 Felony Case (“R&R”) [Dkt. No. 80] finding a factual basis for the

 plea and recommending that this Court accept Beals’s plea of guilty

 to Count One of the Indictment.

       The magistrate judge released Defendant on the terms of the

 Order Setting Conditions of Release. [Dkt. No. 61-4].

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.           Neither Beals nor the

 Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 80], provisionally ACCEPTS Beals’s guilty plea, and

                                       2
Case 2:20-cr-00045-TSK-MJA Document 86 Filed 07/29/21 Page 3 of 5 PageID #: 223



 USA v. BEALS                                                        2:20CR45
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 80],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 ADJUDGES him GUILTY of the crime charged in Count One of the

 Indictment.

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation of Beals, and prepare a presentence investigation

 report for the Court;

       2.    The    Government   and   Beals   shall   each    provide   their

 narrative descriptions of the offense to the Probation Officer by

 August 4, 2021;

       3.    The presentence investigation report shall be disclosed

 to Beals, his counsel, and the Government on or before October 5,

 2021;   however,    the   Probation   Officer   shall   not    disclose   any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before October 19, 2021;

                                       3
Case 2:20-cr-00045-TSK-MJA Document 86 Filed 07/29/21 Page 4 of 5 PageID #: 224



 USA v. BEALS                                                        2:20CR45
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 80],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before

 November 2, 2021; and

       6.    Counsel may file any written sentencing memorandum or

 statements     and   motions   for    departure    from   the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 November 16, 2021.

       The Court further ORDERS that prior to sentencing, counsel

 for Defendant review with him the revised Standard Probation and

 Supervised Release Conditions adopted by this Court on November

 29, 2016, pursuant to the standing order entered by Chief Judge

 Groh, In Re: Revised Standard Probation and Supervised Release

 Conditions, 3:16-MC-56.

       The Court will conduct the Sentencing Hearing for Beals on

 December 2, 2021, at 11:30 a.m., at the Elkins, West Virginia point

 of holding court. If counsel anticipates having multiple witnesses

 or an otherwise lengthy sentencing hearing, please notify the

 Judge’s chamber staff so that an adequate amount of time can be

 scheduled.

       It is so ORDERED.




                                       4
Case 2:20-cr-00045-TSK-MJA Document 86 Filed 07/29/21 Page 5 of 5 PageID #: 225



 USA v. BEALS                                                        2:20CR45
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 80],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: July 29, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       5
